          Case 1:18-cv-04061-ILG-PK Document 240-1 Filed 05/27/21 Page 1 of 4 PageID #: 4311

Gadelhak, Ali (TAX)

From:               Gadelhak, Ali (TAX)
Sent:               Monday, June 22, 2020 1:46 PM                                                     Exhibit
To:                 martin Ehrenfeld                                                              _____________
                                                                                                        A
Subject:            RE: Edward P. Gilbert Morrison Cohen LLP


Thank you. Do you have similar screenshots for the accounting firm you referred to? Did you reach out to any other firms?

Thanks,
Ali

From: martin Ehrenfeld <martinehrnfeld@gmail.com>
Sent: Monday, June 22, 2020 1:41 PM
To: Gadelhak, Ali (TAX) <Ali.Gadelhak@tax.USDOJ.gov>
Subject: Edward P. Gilbert Morrison Cohen LLP



Ali,

Please see attached my conversation with Mr. Edward Gilbert from Morrison Cohen LLP.

Thanks

-Martin




                                                               1
Case 1:18-cv-04061-ILG-PK Document 240-1 Filed 05/27/21 Page 2 of 4 PageID #: 4312
Case 1:18-cv-04061-ILG-PK Document 240-1 Filed 05/27/21 Page 3 of 4 PageID #: 4313
       Case 1:18-cv-04061-ILG-PK Document 240-1 Filed 05/27/21 Page 4 of 4 PageID #: 4314

Sent from my iPhone




                                               5
